Citation Nr: 0639978	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
second and third degree burn scars, left foreleg extensor 
aspect and dorsum of ankle and foot, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased disability evaluation for 
second and third degree burn scars, right foreleg extensor 
aspect and dorsum of ankle and foot, currently rated as 20 
percent disabling.  

3.  Entitlement to an initial increased disability evaluation 
for complex regional pain syndrome, left lower extremity, due 
to second and third degree burns, currently rated as 10 
percent disabling. 

4.  Entitlement to an initial increased disability evaluation 
for complex regional pain syndrome, right lower extremity, 
due to second and third degree burns, currently rated as 10 
percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1983 to 
June 1989, with fours years of prior active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in October 2003.  A Board 
hearing at the local RO was held in June 2006.  

The Board notes that the veteran submitted additional 
evidence to the Board at the June 2006 hearing.  In his 
hearing testimony and a signed June 2006 statement, the 
veteran waived RO consideration of this evidence. 

The December 2002 rating decision continued a single 30 
percent evaluation for second and third degree burn scars on 
the extensor aspect of forelegs, dorsum of ankles and feet.  
By rating decision in January 2005, the RO determined that a 
clear and unmistakable error was made in assigning a single 
30 percent evaluation for the burn scars involving both lower 
extremities and assigned a separate 20 percent disability 
rating for each lower extremity, effective June 24, 1994.  
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issues therefore remain in 
appellate status.  

In that same rating decision, the RO also assigned separate 
10 percent ratings for complex regional pain syndrome, of the 
left and right lower extremities due to second and third 
degree burns, effective January 23, 2002.  The Board finds 
that the separate ratings given for complex regional pain 
syndrome of the lower extremities derive from the initial 
appeal of the rating assigned for the service-connected 
second and third degree burn scars of the lower extremities.  
Thus, these issues are also in appellate status. 

Further, in his June 2006 hearing testimony, the veteran 
indicated that he wished to reopen a claim for total 
disability due to individual unemployability.  Thus, this 
issue is referred back to the RO for appropriate action.  

The Board notes that additional medical evidence was added to 
the file after the RO issued the last supplemental statement 
of the case in March 2005.  However, this evidence primarily 
pertains to new claims raised by the veteran or the issues of 
initial increased ratings for complex regional pain syndrome 
of the right and left lower extremities due to second and 
third degree burns, which again are addressed in the Remand 
section of this decision.  Any references to the veteran's 
scars are duplicative of medical evidence already considered 
by the RO prior to the March 2005 supplemental statement of 
the case.  38 C.F.R. § 19.37(a).  

The issues of entitlement to initial increased ratings for 
complex regional pain syndrome of the right and left lower 
extremities due to second and third degree burns are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected second and third degree 
burn scars, left foreleg extensor aspect and dorsum of ankle 
and foot does not cover an area or areas exceeding 72 square 
inches (465 sq. cm), nor is there any limitation of motion of 
the ankle.  

2.  The veteran's service-connected second and third degree 
burn scars, right foreleg extensor aspect and dorsum of ankle 
and foot does not cover an area or areas exceeding 72 square 
inches (465 sq. cm), nor is there any limitation of motion of 
the ankle.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
second and third degree burn scars, left foreleg extensor 
aspect and dorsum of ankle and foot have not been met.  38 
U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
4.118, Diagnostic Codes 7801, 7805 (2006).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
second and third degree burn scars, right foreleg extensor 
aspect and dorsum of ankle and foot have not been met.  38 
U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
4.118, Diagnostic Codes 7801, 7805 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a November 2002 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to an increased rating for 
second and third degree burn scars of the extensor aspect of 
the forelegs and dorsum of ankles and feet.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the November 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in November 2002, which was prior to 
the December 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
increased rating issues, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  In the present appeal, 
in March 2006, the appellant was provided with notice of the 
types of evidence necessary to establish a disability rating 
and effective date.  Thus, the Board finds that the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment record, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA fee-based examinations in 
December 2002 and October 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issues of 
separate increased ratings for second and third degree burn 
scars of the extensor aspect of the left and right foreleg 
and dorsum of ankles and feet.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of second and third degree burn scars of the left 
and right foreleg extensor aspect and dorsum of ankles and 
feet.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected second and third degree 
burn scars of the left and right foreleg extensor aspect and 
dorsum of ankle and foot warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected second and third degree burn 
scars of the left and right foreleg extensor aspect and 
dorsum of ankle and foot has been assigned two separate 20 
percent disability ratings by the RO under Diagnostic Code 
7801, which applies to scars other than head, face, or neck, 
that are deep or that cause limited motion.  The Board notes 
that 38 C.F.R. § 4.118 applies to skin disabilities with 
Diagnostic Codes 7801 to 7805 applying to scars.  The 
regulations for evaluation of skin disabilities under 
38 C.F.R. § 4.118 were amended effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. pt. 4).  As the veteran's current claim was filed in 
November 2002, after the new regulations became effective, 
only the revised regulations are applicable to the current 
case.

The Board acknowledges that the January 2005 rating decision 
(which determined that the veteran should have separate 
ratings for the scars of each lower extremity) did consider 
rating criteria prior to August 30, 2002, in assigning the 
separate 20 percent ratings effective from June 24, 1994.  
However, the present appeal arises from the veteran's 
November 2002 claim for an increased rating, and there have 
been no contentions or argument advanced by the veteran or 
his representative with regard to the RO's January 2005 
determination.  Under the particular circumstances of this 
case, the Board believes that the issue on appeal encompasses 
only the question of an increased rating based on the 
November 2002 claim for such.  Consideration should therefore 
only be given to the post-August 30, 2002, rating criteria. 

Under the revised criteria, under Diagnostic Code 7801, a 20 
percent rating is awarded for area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent rating is warranted 
for area or areas exceeding 72 square inches (465 sq. cm.); 
and a maximum 40 percent rating is warranted for area or 
areas exceeding 144 square inches (929 sq. cm,). 

Under Diagnostic Code 7802, if a scar on other than the head, 
face or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  A superficial 
and unstable (involving frequent loss of covering of skin 
over the scar) scar will be assigned a maximum 10 percent 
rating under Diagnostic Code 7803.  Similarly, a scar that is 
superficial and painful on examination will be assigned a 
maximum 10 percent rating under Diagnostic Code 7804.  
Finally, Diagnostic Code 7805 provides that a scar may also 
be evaluated based on limitation of function of the affected 
part.

Limitation of the ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 to 5271.  Diagnostic Code 5271 provides 
for a maximum schedular rating of 20 percent for marked 
limitation of motion.  Diagnostic Code 5270 requires 
ankylosis of the ankle.  A 30 percent rating is warranted 
with ankylosis between 30 degrees and 40 degrees in plantar 
flexion or between 0 degrees to 10 degrees in dorsiflexion.  
A 40 percent rating is warranted with ankylosis more than 40 
degrees plantar flexion, more than 10 degrees dorsiflexion, 
or with abduction, adduction, inversion or eversion 
deformity.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The veteran was afforded a VA fee-based examination in 
December 2002.  The veteran reported constant pain in his 
ankles and lower legs where he sustained third degree burns 
while in service.  The examiner noted that the veteran was 
able to perform all activities of daily living, but with some 
limitations secondary to pain.  On physical examination, the 
veteran had scars of the lower extremity that measured 4 cm. 
at the dorsal aspect of the foot as well as the leg.  The 
scar on the right measured 4 cm. by 30 cm. with the 4 cm 
being proximal end of the scar, and a 14.5 cm. base of the 
scar, covering the lateral malleolus.  The veteran had some 
hypopigmentation in scattered areas.  There was evidence of 
ulceration with old blood at the proximal one-third of his 
scar.  On the left malleolus, there was almost a semi-
circumferential scar that measured 12 cm. at its proximal 
end.  Distally to the feet, the scar measured 14 cm. with 
similar findings on the contralateral leg.  There is 
disfigurement, ulceration and hypopigmented areas greater 
than six square inches.  The hypopigmented areas had abnormal 
texture that is greater than six square inches.  This wound 
was consistent with a third degree burn.  There were 
callosities noted at the right anterior plant aspect of the 
foot, right big toe and left big toe.  Bilateral ankle 
dorsiflexion was to 20 degrees with plantar flexion to 45 
degrees with no major DeLuca issue.  There was no evidence of 
pain, fatigue, weakness, lack of endurance or incoordination 
at this examination.  The diagnosis was third degree burn 
scars with hypopigmented area and hyperpigmented area with 
evidence of right leg ulceration.  The examiner noted that 
the veteran had no significant limitations of normal 
functioning, except during flare ups.  

The veteran was afforded another examination in October 2004.  
The examiner noted that the current symptoms were pain, 
numbness and the disfiguring scar.  The functional impairment 
was limited to standing and walking.  On physical 
examination, the level scar at the right leg, ankle and foot 
measured about 30 cm. by 13 cm. with disfigurement, 
adherence, tissue loss of less than six square inches, 
hypopigmentation of less than six square inches, 
hyperpigmentation of more than six square inches and abnormal 
texture of more than six square inches.  There was no 
tenderness, ulceration, instability, Keloid formation or 
limitation of motion.  With respect to the level scar on the 
left leg, foot and ankle, the examiner indicated that it 
measured 11 cm. by 7 cm. with disfigurement, 
hyperpigmentation of more than six square inches and abnormal 
texture of more than six square inches.  There was no 
tenderness, ulceration, adherence, instability, tissue loss, 
Keloid formation, hypopigmentation and limitation of motion.  
There was a second degree burn scar present.  The examiner 
noted that the main limitation was disfigurement.  The 
diagnosis was the same, second and third degree burn scars on 
the extensor aspect of forelegs and dorsum of ankles and 
feet. 

VA treatment records were also reviewed.  The records show 
continuing complaints of pain in the scar areas on both legs.  
At the hearing, the veteran also submitted a June 2006 letter 
from his VA doctor concerning his neuropathic pain.  The 
record also includes private treatment records from 2003 to 
2004, which also document lower extremity pain.  These 
records, however, do not provide any measurements of the 
veteran's scars on his lower extremities.  

The Board now turns to rating the severity of the veteran's 
service connected second and third degree burn scars of the 
left and right foreleg extensor aspect and dorsum of ankle 
and foot under applicable Diagnostic Codes.  Initially the 
Board notes that Diagnostic Codes 7802 to 7804 are not 
applicable to the instant analysis because these codes do not 
provide for a rating in excess of 10 percent. 

With respect to Diagnostic Code 7801, the Board notes the 
December 2002 examination indicated that the scar on the 
right extremity measured 4 cm. by 30 cm., which is 120 sq. 
cm. Although unclear, it appears that the measurement on the 
left extremity was 12 cm. by 14 cm., which is 168 sq. cm.  
Even though the measurements given are a little confusing, 
the examiner clearly stated that the scar areas are greater 
than six square inches, but the examiner does not state that 
the areas exceed 72 square inches.  Further, the most recent 
VA examination in October 2004 showed that the burn scars on 
the right lower extremity covered an area of 30 cm. by 13 
cm., which is 390 square cm., and the burn scars on the left 
lower extremity covered an area of 11 cm. by 7 cm., which is 
77 square cm.  Again, the examiner clearly indicated that the 
scar area exceeded 6 square inches, but did not state that it 
exceeded 72 square inches.  Thus, the criteria for a 30 
percent disability rating or higher have not been met under 
Diagnostic Code 7801 because the veteran's scar area on each 
lower extremity does not exceed 72 square inches or 465 
square cm. 

Further, when rating the veteran under Diagnostic Code 7805 
for limitation of motion of the affective part, which is the 
ankle in the instant case.  A rating in excess of 20 percent 
is not available under 5271.  Moreover, both VA examinations 
found no limitation of motion of the ankle.  Further, there 
is no medical evidence to support a finding of ankylosis of 
the ankle.  Thus, a higher rating is not available under 
Diagnostic Code 5270.  

The Board acknowledges that according to the medical evidence 
of record and the veteran's statements and hearing testimony, 
his main complaint is related to the pain he experiences.  
The veteran has been awarded a separate disability rating for 
each leg for complex pain syndrome.  Again, the issues of 
whether an increased rating is warranted for the veteran's 
pain is addressed in the Remand section below. 

Therefore, based on the analysis above, the Board finds that 
the veteran's service-connected second and third degree burn 
scars of the left and right foreleg extensor aspect and 
dorsum of ankle and foot have not increased in severity.  
Thus, the Board finds that a preponderance of the evidence is 
against the veteran's claim for ratings in excess of 20 
percent each for his service-connected second and third 
degree burn scars of the left and right foreleg extensor 
aspect and dorsum of ankle and foot.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for the veteran's service-
connected second and third degree burn scars of the left 
foreleg extensor aspect and dorsum of ankle and foot is not 
warranted.  A rating in excess of 20 percent for the 
veteran's service-connected second and third degree burn 
scars of the right foreleg extensor aspect and dorsum of 
ankle and foot is not warranted.   To this extent, the appeal 
is denied. 


REMAND

With respect to the issues of initial increased ratings for 
complex regional pain syndrome of the right and left lower 
extremities due to second and third degree burns, as 
determined above, the Board finds that these issues are part 
and parcel of the initial rating issue on appeal since the 
separate ratings essentially derive from the initial issue 
and the contentions and testimony offered by the veteran in 
connection with the initial rating isse on appeal.  

Additional evidence with respect to these issues has been 
submitted since the August 2003 statement of the case.  The 
RO issued a supplemental statement of the case in March 2005, 
but did not consider these issues.  The appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that 
all evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his 
claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that 
is not duplicative of evidence already discussed in the 
statement of the case or a supplemental statement of the 
case, it must prepare a supplemental statement of the case 
reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, 
when evidence is received prior to the transfer of a case to 
the Board, a supplemental statement of the case must be 
furnished to the veteran, and his or her representative, if 
any, as provided in 38 C.F.R. § 19.31 unless the additional 
evidence is duplicative or not relevant to the issue on 
appeal.  38 C.F.R. § 19.37(a).  There is no legal authority 
for a claimant to waive, or the RO to suspend, this 
requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these 
issues must be returned to the RO for consideration of the 
additional medical evidence.   

Further, the veteran has never been afforded a VA examination 
to specifically determine the severity of his service-
connected complex regional pain syndrome of the right and 
left lower extremities due to second and third degree burns.  
In light of the additional evidence showing constant 
complaints of pain over the scars and specifically, the June 
2006 letter from the VA doctor that refers to significant 
neuropathic pain, the Board finds that a VA examination is 
required to determine the severity of these disabilities.  

Lastly, it appears that the veteran has not received adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The Board notes that the RO sent a 
VCAA notice to the veteran in November 2002 concerning the 
issues of increased ratings for second and third degree burn 
scars of the left and right foreleg extensor aspect and 
dorsum of ankle and foot.  However, the RO never sent VCAA 
notice pertaining specifically to the issues of initial 
increased ratings for complex regional pain syndrome of the 
right and left lower extremities due to second and third 
degree burns.  Thus, in view of the need to return the case, 
it seems appropriate to direct that the veteran receive 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements.  See also, Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi 18 Vet. App. 
112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his claims for initial 
increased ratings for complex regional 
pain syndrome of the right and left lower 
extremities due to second and third 
degree burns.  The veteran should also be 
advised to submit any pertinent evidence 
in his possession.  Further, the VCAA 
notice should also include appropriate 
information as outlined in 
Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA  examination to determine the severity 
of the veteran's service-connected 
complex regional pain syndrome of the 
right and left lower extremities due to 
second and third degree burns.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings should be clearly reported in 
accordance with applicable VA rating 
criteria.

3.  Thereafter, the RO should review the 
expanded record, to specifically include 
all evidence received since the August 
2003 statement of the case, and determine 
if the benefits sought can be granted.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


